Citation Nr: 0330865	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  95-28 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a shell fragment wound to the left knee, 
Muscle Groups XIV and XV, with retained foreign bodies.  

(The issue of entitlement to a total disability evaluation 
based on unemployability due to service-connected disability 
will be the subject of a separate decision).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from August 
1968 to May 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

The Board denied the veteran's claim in July 1999.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court), and in May 2000, the 
Court issued an Order vacating the Board's July 1999 
decision denying an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the left knee, Muscle 
Groups XIV and XV, with retained foreign bodies, based on a 
joint motion of the parties.  

The veteran's case was remanded by the Board to the RO in 
January 2001 for additional development consistent with the 
Court's Order.  The case was then certified by the RO back 
to the Board in January 2002.  The veteran's attorney 
submitted additional argument in support of the veteran's 
claim in January 2002, and waived consideration by the 
agency of original jurisdiction.  The attorney represented 
the veteran while his appeal was before the Court.  In July 
2000, the Board contacted the attorney and inquired as to 
whether he would continue to serve as the veteran's 
representative.  The attorney responded by submitting 
evidence of his retention as the veteran's representative 
regarding the issue of an increased rating for the left knee 
in November 2000.  The representation agreement limited the 
representation strictly to the issue of an increased rating 
for the service-connected left knee disability.  

The RO contacted the attorney in December 2000, and notified 
him that his access to VA records for the veteran would be 
limited to those that pertained to the left knee disability.  
The attorney was advised to have the veteran sign a consent 
form if he desired wider access to VA records.  There is no 
indication in the claims folder that such wider access was 
granted.  The letter also advised the attorney that the 
veteran had previously given power of attorney to the 
Disabled American Veterans (DAV) prior to the November 2000 
letter of engagement for the left knee issue.  The attorney 
was advised that the RO intended to honor the power of 
attorney in favor of the DAV for any claims or actions not 
related to the scope of the attorney's representation.

In May 2001, the DAV, on behalf of the veteran, submitted a 
formal claim for entitlement to a total disability 
evaluation based on individual unemployability (TDIU).  The 
TDIU claim was denied by the RO in July 2001.  The veteran 
submitted a statement to the RO in August 2001, which may be 
construed as a notice of disagreement to the July 2001 RO 
decision.  

The veteran's attorney submitted a statement in July 2001, 
that addressed several issues.  Specifically, he noted that 
the veteran's claim for TDIU had been denied.  He stated 
that his statement was to serve as a notice of disagreement 
or appeal, as appropriate.  In the January 2002 submission, 
the attorney stated that the veteran had perfected an appeal 
regarding the TDIU issue.  The record does not reflect that 
the attorney is authorized to represent the veteran in 
regard to the TDIU issue.  

Pertinent VA regulations limit a veteran to one 
representative at a time for a specific claim.  38 C.F.R. § 
20.601 (2002).  Normally, a designation of a new 
representative will revoke any prior designation.  38 C.F.R. 
§ 20.607 (2002).  However, a veteran may limit the scope of 
representation by an attorney to specifically identified 
issues and the designation of an attorney revokes prior 
representation only as to those issues.  38 C.F.R. §§ 
20.603(a), 20.607 (2002).  Applying the regulations to this 
case, it is clear that the attorney represents the veteran 
only on the issue which was before the Court, and that DAV 
must still be recognized as the veteran's representative 
with regard to the TDIU claim.  Because disclosure of 
personal information is limited by the privacy act, 5 
U.S.C.A. § 552, and VA regulations, a statement of the case 
may not be provided to persons other than a veteran and his 
representative.  Although it is the general policy of the 
Board to address all issues in a single decision, the Board 
has regulations and procedures in place to issue separate 
decisions where that is appropriate, including the situation 
where different representatives are involved.  Consequently, 
it is necessary and appropriate for the RO to develop and 
adjudicate the increased evaluation claim which has been 
remanded by the Court independently from the claim 
concerning a TDIU.  38 C.F.R. §§ 19.8, 19.30, 20.1301 
(2002).  That issue is therefore the subject of a separate 
decision of the Board.  


REMAND

In February 2002, the Board undertook additional development 
with respect to the issue listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The development actions requested by the Board 
have been completed and have resulted in the acquisition of 
additional VA treatment records.   The record reflects that 
the veteran has not been afforded the opportunity to review 
the addition to the record.  
 
On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain 
the appellant's waiver of the right to initial consideration 
of the evidence by the RO.  The Federal Circuit also held 
that 38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b), 
which provides a claimant one year to submit evidence.  
 
In the instant case, the veteran has not been provided the 
option of having the evidence initially considered by the 
RO, and thus has not waived his right to have the newly 
acquired additional evidence considered initially by the RO.  
A remand of the case is therefore required to comply with 
DAV.  



As noted in the January 2001 remand, during the pendency of 
the veteran's appeal the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This law is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

VA has also issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

The Board notes that in the Board's January 2001 remand, it 
was requested that the RO review the case as required by 
VCAA.  VCAA was not addressed by the RO in the July 2001 
supplemental statement of the case.  Further, there is no 
indication in the claims folder of a letter from the RO to 
the veteran explaining how the processing of his claim 
complies with the VCAA and the new regulations, that is, 
ensuring notification of the veteran of the evidence needed 
to establish entitlement to the benefit sought, and what the 
RO would obtain, as well as what evidence was needed from 
the veteran and what he could do to help with his claim.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000 - or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  As the veteran's claim was filed prior to 
November 9, 2000 and was not final as of that date, the VCAA 
applies in this case.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and evidence") 
and adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  
First, the VCAA imposed obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information "that is 
necessary to substantiate the claim" for benefits (codified 
as amended at 38 U.S.C.A. § 5103).  Second, 38 U.S.C.A. 
§ 5103A sets out in detail the agency's "duty to assist" a 
claimant in the development of claims for VA benefits.  The 
new § 5103A provides, in part, that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
VA benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claim and the division of 
responsibilities between the veteran and VA in obtaining 
that evidence.  See Quartuccio, supra.  



The veteran seeks an increased evaluation for his service-
connected residuals of a shell fragment wound of the left 
knee.  Residuals of shell fragment wounds are evaluated on 
the basis of the velocity, trajectory and size of the 
missile which inflicted the wounds; extent of the initial 
injury and duration of hospitalization; the therapeutic 
measures required to treat the disability; and current 
objective clinical findings.  All such evidence serves to 
define slight, moderate, moderately severe, and severe 
muscle injuries due to gunshot wounds or other trauma.  38 
C.F.R. § 4.56 (2002).  The veteran's disability has been 
rated under Diagnostic Codes 5314 and 5315.   

Under diagnostic code 5314, Muscle Group XIV, a 10 percent 
evaluation is warranted for moderate injury to Muscle Group 
XIV (anterior thigh group).  A 30 percent evaluation 
requires moderately severe injury.  A 40 percent evaluation 
requires severe injury.  Diagnostic Code 5314 provides 
evaluations for disability of muscle group XIV, the anterior 
thigh group: (1) sartorius; (2) rectus femoris; (3) vastus 
externus; (4) vastus intermedius; (5) vastus internus; (6) 
tensor vaginae femoris.  38 C.F.R. Part 4, Diagnostic Code 
5314.  The functions of these muscles are as follows: 
extension of knee (2, 3, 4, 5); simultaneous flexion of hip 
and flexion of knee (1); tension of fascia lata and 
iliotibial (Maissiat's) band, acting with XVII (1) in 
postural support of body (6); acting with hamstrings in 
synchronizing hip and knee (1, 2).  38 C.F.R. § 4.73, Code 
5314, effective prior to and as of July 3, 1997.  

Diagnostic Code 5315 provides a noncompensable evaluation 
for slight injury, 10 percent for moderate injury, 20 
percent for moderately severe and 30 percent for severe 
injury.  Diagnostic Code 5315 addresses disabilities of 
Muscle Group XV, which include the muscles of the mesial 
thigh group: (1) adductor longus; (2) adductor brevis; (3) 
adductor magnus; and (4) gracilis.  The function of this 
muscle group is flexion of the hip, adduction of the hip, 
and flexion of the knee.  38 C.F.R. § 4.73, Code 5315, 
effective prior to and as of July 3, 1997.  



For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will 
be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. § 
4.55(e) (2002).  The veteran's disability involves two 
Muscle groups and encompasses two joints, the hip and the 
knee.  The most recent VA examination report does not 
indicate the extent of the injury to each of the muscle 
groups involved.  In addition, complete evaluation of the 
left hip was not accomplished.  Further, it does not appear 
that the RO has considered the combined evaluation provision 
noted above.  

Separate ratings may be assigned for the separate and 
distinct manifestations of the same injury.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Scars which meet certain 
criteria may warrant a separate 10 percent evaluation under 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (prior to 
August 20, 2002 and on and after August 20, 2002).  

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As indicated above, in re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  

In view of the above, the case is hereby REMANDED to the RO 
for the following action: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the 
notice required under the new law, the 
RO should ask the veteran to provide 
information regarding all medical 
treatment for the disabilities at issue 
here that has not already been made part 
of the record.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should arrange for the 
veteran to be evaluated by the 
appropriate specialist(s) to determine 
the nature, extent, and severity of the 
service-connected shell fragment wound 
of the left knee.  The veteran's claims 
folder, including the pertinent medical 
records contained therein, as well as a 
complete copy of this remand must be 
reviewed by the examiner(s) in 
conjunction with the examination(s).  
The examiner(s) must record on the 
examination report(s) that this has been 
accomplished.  All necessary tests 
should be performed.  The examiner(s) 
should record a complete history, all 
pertinent medical complaints, symptoms, 
clinical findings, and comment on the 
functional limitation, if any, caused by 
these conditions.  



Recognizing that Muscle Groups XIV and 
XV have been documented as having been 
involved, and that these groups 
encompass the knee and the hip joints, 
the examiner(s) should specify the 
degree of injury to those muscle groups 
and what functional abilities are 
affected.  In addition, the examiner(s) 
should indicate if any other Muscle 
Groups are involved, and if so the 
extent of injury and any functional 
impairment.  Further, the examiner(s) 
should identify the etiology of any 
neurological manifestations, as well as 
the degree of injury involved and any 
functional impairment that results.  The 
examiner(s) should comment as to whether 
the disability associated with each of 
the affected muscle groups would be 
considered moderate, moderately severe, 
or severe.  In this regard, he/she 
should comment concerning the presence 
or absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, and 
uncertainty of movement.  

On evaluation of the specific joints 
involved, the examiner(s) should note if 
the disability causes weakened movement, 
excess fatigability, or incoordination.  
Also, if the veteran is found to have 
loss of motion in the affected joints, 
the examiner(s) should specifically 
report the degree of any additional 
range of motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain on movement, and 
comment on how and to what extent these 
manifestations affect the veteran.  The 
examiner(s) is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the left knee 
joint and/or the left hip joint; the 
presence and degree of, or absence of, 
muscle atrophy; the presence or absence 
of any changes in the condition of the 
skin indicative of disuse; or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain.  

The examiner(s) should indicate whether 
any scars associated with the injury are 
superficial, poorly nourished, or with 
repeated ulceration; or are tender and 
painful on objective demonstration.  The 
size of any scars must be documented and 
it should be noted if the scars are 
unstable, deep or superficial and if any 
cause any limitation of motion.  

The examiner(s) must provided complete 
rationale for all opinions given and 
conclusions drawn.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, 
and a copy of this notification must be 
associated with the claims file.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 
(1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty-to-
assist requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on 
appeal.  The RO should specifically 
determine whether separate ratings are 
warranted for any nerve injury or 
scarring in accordance with Esteban v. 
Brown, 6 Vet. App. 259 (1994).  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued, and the veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  



Thereafter, the case should be returned to the Board for 
further appellate action.  By this remand the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



